Citation Nr: 1112793	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-07 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to including major depression and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from August 1942 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

During the pendency of the appeal, the Veteran's representative stated that the issue on appeal should include the Veteran's diagnosed depression.  The Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on appeal has been recharacterized as reflected on the title page. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The Veteran is a combat veteran and was awarded a Purple Heart. 

3.  The currently diagnosed depression is due to the Veteran's military service.  






CONCLUSION OF LAW

The Veteran's acquire psychiatric disorder was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here the decision below is granting in full the benefits sought on appeal.  Accordingly, even assuming that an error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the Veteran originally filed a claim for service connection for PTSD.  Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in- service stressor actually occurred.  38 C.F.R. § 3.304(f).  The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  The Veteran is a combat Veteran who was awarded a Purple Heart and therefore, the Board concludes that the combat events reported by the Veteran actually occurred.   

As discussed below, the medical evidence is unclear if he has an actual diagnosis of PTSD under 38 C.F.R. § 3.304(f); however, there is evidence that the Veteran has a current diagnosis of depression with some symptoms associated with PTSD.  Therefore, in compliance with Clemons¸ as mentioned above, the Board finds that the issue should be recharacterized to include all of his psychiatric diagnoses.  After a careful review of the Veteran's claims file and granting the Veteran the benefit of the doubt the Board finds that service connection for depression is warranted. 

In September 2007 and November 2007, two VA physicians diagnosed major depression and attributed the disorder to the Veteran's concern of his spouse's mental illness and physical disability.   One examiner mentioned the Veteran's combat service but did not associate his current disorder with that service.  In a January 2008 therapy session, a VA psychologist noted additional symptoms of irritability, affect, and recurrent flashbacks from his service in World War II at Guadalcanal, Bougainville, and Guam.  The psychologist noted that the Veteran showed signs of PTSD and that interfered with his employment and aspects of his life.  The Veteran reported that did not file a claim earlier because an admission of PTSD would be a sign of weakness.  The psychologist diagnosed depressive disorder not otherwise specified.  

At the Veteran's February 2008 VA examination, a VA psychiatrist noted that his in-service stressors were being under enemy fire and that his current stressor was his wife's diagnosis of dementia.  As a result of the Veteran's PTSD, he had episodic nightmares and intrusive thoughts.   The psychiatrist diagnosed major depressive disorder in remission, noting that the Veteran was doing much better since he was treated with psychotropic medications.  The psychiatrist advised a continuation of medications indefinitely because of the Veteran's history of suicidal ideations and late life onset depression.  He also noted that the Veteran had some very significant combat exposure but that he did not have clinical problems that would suggest a pathological PTSD state.  The psychiatrist stated that though there was a diagnosis of PTSD by other examiners, he did not see evidence to suggest it; however, it could be in the context of depression since the Veteran appeared to have PTSD during times when there was improvement and resolution of his depression.  

Also in February 2008, the VA treating psychologist noted that the Veteran was exposed to combat in the Far East in World War II and was currently taking care of his wife who was in a nursing home.  The psychologist diagnosed PTSD with severe depression. 

In a July 2010 VA examination addendum, the VA psychiatrist who examined the Veteran in February 2008 noted that the Veteran had very substantial military stressors, and at the time of the February 2008 evaluation he was experiencing PTSD symptoms but did not meet full criteria for a diagnosis.  The psychiatrist also noted that the Veteran was suffering from significant depression and was diagnosed with major depression.  The psychiatrist concluded as follows:

		With regards to disability, it is the examiner's opinion 
      that the veteran's "disability" is not specifically related to 
      his military combat service.  I did not see sufficient severity 
      of illness to suggest that [the Veteran] is "disabled" from 
      his mental health problems.  

The psychiatrist further noted that at the February 2008 VA examination the Veteran did not have a diagnosis of PTSD but that if he had a previous diagnosis, the diagnosis would be PTSD in partial remission because the Veteran continued to exhibit PTSD symptoms.  He further noted that since he was not the original examiner and could not definitively state that the Veteran met the criteria for PTSD.   Instead, he could conclude that the Veteran had PTSD symptoms and speculated that he was in partial remission.  

The Board concludes that the Veteran is a combat veteran but that there is evidence both for and against a current diagnosis of PTSD due to his military service.  The VA examinations and VA treatment notes concede that the Veteran's has a possible diagnosis of PTSD.  However, the Board finds that the Veteran has a clear, undisputable diagnosis of depression that is at least in part related to his combat experiences.  Therefore, the Board finds service connection should be granted on the basis of service connection for depression.

Throughout the course of his communications with VA, the Veteran has consistently maintained that he has some observable symptoms associated with military service that affect his overall mental health.   The Veteran is competent to report on the nature of his observable symptoms, and the Board finds that such consistency makes his statements credible.  The Board notes that there is no medical evidence of manipulation or malingering, nor are there medical opinions against a diagnosis of depression.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt that within the range or probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In sum, the Board finds that the Veteran is a combat veteran and has a current diagnosis of depression.  There are no medical opinions of record to refute the Veteran's assertions that his current diagnosis of depression is related to his combat service.   Therefore, by extending the benefit of the doubt to the Veteran, service connection is warranted in this case.  


ORDER

Service connection for depression is granted. 



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


